Civil action to recover damages for death of plaintiff's intestate, alleged to have been caused by the wrongful act, neglect or default of the defendant.
The complaint alleges substantially the same facts as those appearing in the companion case, Gentry, Administrator, v. Town of Hot Springs, N.C.ante, 665.
Demurrer interposed on the ground that the complaint fails to state facts sufficient to constitute a cause for wrongful death against the defendant municipality.
From judgment sustaining the demurrer, the plaintiff appeals, assigning error.
The decision of this case is controlled by the decision in the companion case, Gentry, Administrator, v. Town of Hot Springs, N.C. ante, 665.
Affirmed.
SEAWELL, J., dissents.